Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the insulating resin layer” however, as Claim 1 recites “an insulating resin layer provided on a side of coupling bar” and Claim 4 recites “an insulating resin layer configured to cover a surface of main body” the mere recitation of “an insulating resin layer” is unclear as to which resin layer it refers. To further prosecution, the Examiner is assessing the insulating resin layer in Claim 4 as insulating resin layer of the main body. 
Claim 6 recites the limitation "the outer marginal portion" however, as Claim 1 recites “an outer marginal portion of the power generation cell” and Claim 5 recites “an outer marginal portion of a separator” the mere recitation of "the outer marginal portion" is unclear as to which outer marginal portion it refers. To further prosecution, the Examiner is assessing the outer marginal portion in Claim 6 as being of the separator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0226092 A1 to Nishiyama et al. (new cited by Examiner) hereinafter referred to as “NISHIYAMA” in further in view of US 2016/0072145 A1 to Martinchek et al. (provided in IDS) hereinafter referred to as “MARTINCHEK”.
Regarding Claims 1 and 3, NISHIYAMA teaches a fuel cell stack 10 comprising: 
a stack body 14 including a plurality of power generation 5cells (see unit cells 12) that are stacked together in a stacking direction (direction of arrow A, see FIG 1, [0024-0028]); 

a coupling bar (see connecting members 24 in FIG 1, [0028]) being on a lateral side of the stack 10body, and therebetween the end plates 20a, 20b, and 
the coupling bar includes an engaging part (see shaping along connecting member 24 in FIG 2 having a complimentary shape therearound the projecting portion 64a of the fuel cell stack 10) that engages with an engaged part (see projecting portions 64a, 64b of the fuel cell stack 10 in [0043-0044]) formed in the stack body, and an insulating resin layer provided on a side of the coupling bar including the engaging part, closer to the stack body (see insulation 520 as well as load receivers 60a, 60b being formed of a metal plate integral with first and second separator 30, 32, there being insulating along the surface in [0044-0047], and them being adjacent to engagement portions 74a ,74b of the connecting member 24, see also load receivers 60a, 60b being formed of resin material in [0044]).  
NISHIYAMA is silent to teaching a case containing the stack body, positioning structure is provided in an inner surface of the case and the coupling bar, the positioning structure being configured to define positions of the inner surface of the case and the coupling bar with respect to 15each other, and further silent to a positioned recess or a positioned protrusion provided in the inner surface of the case.
MARTINCHEK is relied upon for its teaching of a housing 500 for a cell block 501 having molded indentations 510 on the inner surface of housing 500 defining a general C-shaped profile surrounding a corresponding datum 300 being an overmolded portion of the tab 320 therewithin the cell bock 501 (see [0024-0028]). One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify the connecting members 24 of 
Further, as the coupling mechanism being the molded indentations 510 taught in MARTINCHEK are integral to the housing, it can be reasonably asserted that there is no insulating resin therebetween the coupling portion and the housing (see MARTINCHEK [0027-0028]). 
Regarding Claim 2, NISHIYAMA teaches the engaged part comprising an engaged protrusion protruding outward from an outer marginal portion of the power generation cell (see projecting portions 64a, 64b of the fuel cell stack 10 in [0043-0044] extending outward from the load receivers 60a, 60b and further, from the outer peripheral edge 56a of the first separator 30 and the second separator 32 being therein the fuel cell stack 10 see FIG 2); and 25the engaging part comprises an engaging recess configured to allow the engaged protrusion to be inserted into the engaging recess (see connecting member 24 having engagement portions 74a ,74b and further having depressed portions 76a, 76b within which projecting portions 64a, 64b are inserted in [0046-0051]).  
Regarding Claim 104, NISHIYAMA teaches load receivers 60a, 60b having insulating along the surface in [0044-0045], the load receivers 60a, 60b being formed of resin material in [0044], and load receivers 60a, 60b having projecting portions 64a, 64b in [0051]. As the resulting structure has connecting member 24 disposed adjacent and contacting load receivers 60a, 60b, it can be reasonably concluded that contact therealong connecting member 24 with the resin material and insulating load receivers 60a, 60b would be sufficient in preventing outward exposure of the main body (see interior surface of the connecting member 24 therein including depressed portion 76b, see also annotated FIG 2).

    PNG
    media_image1.png
    388
    614
    media_image1.png
    Greyscale

Regarding Claim 5, NISHIYAMA teaches the engaged part being formed integrally with an outer marginal portion of a separator of the power generation cell (see projecting portions 64a, 64b of the fuel cell stack 10 in [0043-0048] formed of metal plate integral with the first and second separators 30, 32).  
Regarding Claim 6, NISHIYAMA teaches the separator comprising a metal separator (see first separator 30 and second separator 32 being metal separators in [0032]), and a metal .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102018119633 A1 to BAECK teaches a structural housing for fuel cell assembly having fasteners and grooves along which protrusions therealong the sides of the fuel cell stack are inserted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723